Opinion op the Oourt by
Judge Kobertson :
The motion which the original petition was filed having been excluded at the appellant’s instance on the plea that it was void for want of Federal stamp, he was estopped from objecting to the amended petition afterwards filed on the oral contract which was a good cause of action, if the note was void.
The testimony authorized the deduction that the appellee’s slave was bought by the appellant for $1,000 assumed to be paid on condition that the slave should be accepted as appellant’s substitute as a drafted soldier in the Federal army, and that he was so received and thereby exonerated the appellant.
I'Ve perecive no error in th admission of testimony, ■ or in the giving or refusing of instructions.
Wherefore the judgment is affirmed, as sustained on the amended petition if the note was void, or on the original petition if the note was binding.